DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/550,822 for a STACKING BLOCK FOR LATTICE BOOM CRANE, filed on 8/26/2019.  Claims 1-11 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: RN 18’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is an inconsistency between the language in the preamble and certain portions in the body of the claim, thereby making the scope of the claims unclear.  The preamble in claim 1 clearly indicates that a subcombination is being claimed, e.g., "a stacking black assembly for supporting a lattice boom element of a lattice boom crane...."  This language would lead the examiner to believe that the applicant intends to claim only the subcombination of "a block assembly" the lattice boom element being only functionally recited.  This presents no problem as long as the body of the claim also refers to the functionally, such as, "for attachment to said lattice boom element."
The problem arises when the lattice boom crane is positively recited within the body of the claim, such as, "wherein the first arcuate channel has a diameter corresponding to a diameter of a vertical support member of a subjacent lattice boom element."  There is an inconsistency within the claim; the preamble indicates subcombination, while in at least one instance in the body of the claim there is a positive recital of structure indicating that the combination of a block assembly and a lattice boom element are being claimed.  The examiner cannot be sure if applicant's intent is to claim merely the block assembly or the block assembly in combination with the lattice boom element.  Applicant is required to clarify what the claims are intended to be drawn to, i.e., either the support assembly alone or the combination of the support and the lattice boom element.  Applicant should make the language 
Claim 5 recites the limitation "the hole of a first body and a second body" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 6-7 are rejected for the same reasons as dependent on claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pachao-Morbitzer et al. (U.S. Pat. 6,997,330) in view of Grove et al. (U.S. Pat. 10, 875,714).
Regarding claim 1, as best understood, Pachao-Morbitzer teaches a stacking block assembly, comprising: a body formed of a material selected from the group consisting of a plastic, a composite; an elastomer, or a rubber (polymeric material); a first arcuate channel defined in a bottom surface of the body along a longitudinal length thereof; and a second arcuate channel defined in a top surface of the body along a longitudinal length thereof; but does teach that the assembly is for supporting lattice boom elements of a lattice boom crane.  Grove, however, teaches a truss storage and transport apparatus used in order to stack one truss on top of another truss (Fig. 6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the block assembly for supporting a lattice boom element of a lattice boom crane in the first and second arcuate channels since the channels can be used to hold elongated members therein, such as an elongated member like a lattice boom element, since the assembly is constructed for the purpose of supporting and accommodating tube members (col. 1, lines 26-29) and is strong enough to hold various sized and shaped elongated members.








[AltContent: textbox (2nd arcuate channel)]
[AltContent: textbox (body)][AltContent: arrow]
[AltContent: textbox (1st arcuate channel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (hole)][AltContent: arrow]
    PNG
    media_image1.png
    275
    648
    media_image1.png
    Greyscale




Regarding claim 2, as best understood, Pachao-Morbitzer and Grove teach the assembly of claim 1, wherein the first arcuate channel has a diameter corresponding to a diameter of a vertical support member of a subjacent lattice boom element (i.e., lattice boom elements of a lattice boom crane).
Regarding claim 3, as best understood, Pachao-Morbitzer and Grove teach the assembly of claim 1, wherein the second arcuate channel has a diameter corresponding to a diameter of a vertical support member of a superjacent lattice boom element (i.e., lattice boom elements of a lattice boom crane).
Regarding claim 4, as best understood, Pachao-Morbitzer and Grove teach the assembly of claim 1, wherein further comprising: a hole extending transversely through the body between the first arcuate channel and the second arcuate channel.

Regarding claim 8, Pachao-Morbitzer teaches a method of supporting an element comprising: providing a stacking block (Fig. 1), comprising a body formed of a material selected from the group consisting of a plastic, a composite; an elastomer, or a rubber (polymeric material); a first arcuate channel defined in a bottom surface of the body along a longitudinal length thereof; a second arcuate channel defined in a top surface of the body along a longitudinal length thereof; and receiving a lower vertical support member in the second arcuate channel; but does not teach that the lower vertical support member is of the lattice boom element.  Grove, however, teaches a truss storage and transport apparatus used in order to stack one truss on top of another truss (Fig. 6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the block assembly for supporting a lattice boom element of a lattice boom crane in the first and second arcuate channels since the channels can be used to hold elongated members therein, such as an elongated member like a lattice boom element, since the assembly is constructed for the purpose of supporting and accommodating elongated members (col. 1, lines 26-29) and is strong enough to hold various sized and shaped elongated members.

Regarding claim 10, Pachao-Morbitzer and Grove teach the method of claim 8, but do not teach receiving an upper vertical support member of a subjacent lattice boom element in the first arcuate channel.  Grove teaches a truss storage and transport apparatus used in order to stack one truss on top of another truss (Fig. 6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the block assembly for receiving an upper vertical support member of a subjacent lattice boom element in the first arcuate channel since the channel can be used to hold elongated members therein, such as an elongated member like a lattice boom element, since the assembly is constructed for the purpose of supporting and accommodating tube members (col. 1, lines 26-29) and is strong enough to hold various sized and shaped elongated members.
Regarding claim 11, Pachao-Morbitzer and Grove teach the method of claim 10, but do not teach the step of strapping the lattice boom element and the subjacent lattice boom element together.  Grove, however, teaches that the lattice boom elements can be strapped together using ratchet straps (not shown) in order to further hold the stack of elements together (col. 6, lines 59-60).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to strap the lattice boom element and the subjacent lattice boom element together in order to further attach the elements together and to prevent the elements from becoming separated until as desired by the user. 
Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPub 2011/0290952, 2017/0327353; USP 10,875,714, 9,303,791.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        May 13, 2021